Citation Nr: 1731772	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  08-28 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an extra-schedular rating for service-connected low back disorder. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to June 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The issues of entitlement to an extra-schedular rating for service-connected low back disorder and TDIU due to service-connected disability were previously before the Board in January 2015.  In the January 2015 decision, the Board denied a schedular rating in excess of 20 percent prior to May 2, 2011, and dismissed the appeal for a schedular rating in excess of 40 percent from May 2, 2011.  Thus, the claims for increased schedular ratings are not currently before the Board.  

In January 2015, the Board remanded the issues of entitlement to an extraschedular rating for the Veteran's service-connected low back disorder and entitlement to a total disability rating based on individual unemployability (TDIU) for further development and in order to afford the Veteran a VA examination. 

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected low back disorder.


CONCLUSION OF LAW

The evidence of the Veteran's service-connected low back disorder does not present such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  38 C.F.R. § 3.321 (b)(1).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 
 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. § 3.159 (2016).

Under the VCAA, VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 
(Fed. Cir. 2006).  In this case, the RO mailed the Veteran letters, dated September 2005, April 2006, August 2011 and July 2015, informing him of the type and nature of evidence needed to substantiate his claims.  For these reasons, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate the claim.  The Veteran's records of VA treatment, dated through December 2016, are associated with the claims file.  Pertinent private treatment records dated during the course of the appeal have also been associated with the claims file.  Additionally, VA received a response from the Social Security Administration (SSA) in August 2011 which stated that the Veteran was not in receipt of SSA benefits. 

The Veteran was afforded VA examinations of the lumbar spine in April 2007, May 2011, June 2014 and September 2015.  These VA examination reports are adequate for rating purposes as the examiners conducted appropriate evaluations of the Veteran, reviewed the Veteran's pertinent medical history, considered the Veteran's lay statements, and noted examination findings as to the severity of the Veteran's low back disorder.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board may assume the competency of any VA medical examiner as long as the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  Here, there is no indication that the VA examiner was not competent to report the accurate range of motion of the Veteran's spine. 

It should be noted that the Court in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  The fundamental issue for Correia is that VA examinations perform adequate joint testing for pain.  However, as in this case, any extra-schedular consideration would involve different criteria from a schedular rating appeal and from that considered in the Correia case.  Thus, the Board finds that a remand to satisfy the requirements of Correia is not warranted for this issue. 

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.

Extra-Schedular Consideration

The RO granted service connection for a low back disorder in May 2007 and assigned a 20 percent rating effective August 11, 2005.  The Veteran disagreed with the assigned rating and in May 2011, the RO granted a 40 percent rating effective May 2, 2011.  The disabilities were continued by the Board in its January 2015 decision. 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § §, 4.1 (2016).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the Veteran or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

Under the general rating formula for diseases and injuries of the spine, a 10 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, when there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating requires unfavorable ankylosis of the entire spine.

The rating schedule also includes criteria for evaluating intervertebral disc syndrome (IVDS).  Under DC 5243, IVDS is to be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on the Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined. 38 C.F.R. § 4.71a, DC 5243.  Under the IVDS formula, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A rating of 20 percent is warranted where there are incapacitating episodes with a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A rating of 40 percent is warranted for incapacitating episodes with a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A maximum rating of 60 percent is warranted for incapacitating episodes with a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1).

Any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under the appropriate diagnostic codes.  38 C.F.R. § 4.71a, Note (1).

By way of background, the Veteran is currently assigned a 20 percent disability rating from August 11, 2005 to May 1, 2011 for his service-connected low back disorder.  A July 2014 supplemental statement of the case added radiculopathy of the right lower extremity to the Veteran's service-connected low back disorder but did not assign a separate rating.  The Veteran now contends that his symptoms are of such severity as to warrant higher ratings for the disabilities; however, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  While the Board finds the Veteran competent to provide evidence as to his symptoms, the medical findings, which directly address the criteria under which the service-connected disabilities are considered, are more probative than his assessment of the severity of his disabilities, particularly as he does not address the findings necessary to evaluate the disabilities under the rating criteria.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The provisions of 38 C.F.R. § 3.321 (b) provide that where the disability picture is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for the service-connected disability, an extra-schedular evaluation will be assigned.  Consideration of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If the adjudicator determines that this is so, the second step of the inquiry requires the adjudicator to "determine whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires the adjudicator to refer the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extra-schedular rating is warranted.  Id.

In this case, the Board finds the evidence in this case does not present such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  In this regard, the Board notes that the rating criteria reasonably describe the Veteran's disability levels and symptoms.  Thun, 22 Vet. App. at 115.  Accordingly, referral for consideration of an extra-schedular rating is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms of record that have not been attributed to a specific service-connected condition.  Accordingly, the Board finds that referral for an extra-schedular rating is not warranted based upon the combined effect of multiple conditions.

The Veteran contends that his range of motion is limited by pain and that he experiences increased back pain in the morning for approximately one to two hours.  He stated that he has trouble lifting and that he experiences flare-ups approximately twice a month.  He also described that he has trouble getting in and out of bed and his car.  He further noted that he has difficulty standing up straight and that he walks bent forward, which he believes impacts his ability to perform certain activities of daily living.  See May 2007 notice of disagreement, September 2006 lay statement, September 2009 VA Form 9, June 2011 lay statement. 

The Veteran's friend who is also a doctor submitted a letter discussing the severity of the Veteran's back condition.  The doctor stated that he treated the Veteran prior to 2002.  The doctor noted that it was difficult for the Veteran to sit in one position for an extended period of time due to his back pain.  The doctor also stated that he provided the Veteran with "strong narcotic medication" in the past in order for the Veteran to travel. See September 2006 and March 2007 statements.  Additionally, an April 2003 private treatment record from another doctor, Dr. F., noted that the lumbar spine had no abnormal curvatures, no point of tenderness, and the sacroiliac joint showed a full range of motion. 

The Veteran has received VA treatment for his spine condition during the course of the appeal.  An October 2010 VA treatment record noted low back pain and that the Veteran had to be "cautious with activities."  It was also noted that the Veteran took "occasional Vicodin" for his low back pain.  May 2011 VA treatment records noted that he reported lumbar tenderness and back pain from 7 to 9.5 out of 10.  In October 2014 the Veteran reported constant, aching low back pain, which he characterized as 7 out of 10.  His VA treatment records also show that he occasionally receives epidural steroid injections. 

The Veteran was afforded a VA examination in April 2007.  The Veteran reported that flare ups occur approximately once per month and that sitting and bending aggravate his back.  He further reported that he can walk approximately one half of a block before he needs to rest.  An MRI was conducted and the report revealed that the Veteran had mild multilevel disc degeneration of the lumbar spine.  The examiner noted that the Veteran's gait was within normal limits.  The Veteran had forward flexion of the lumbar spine to 60 degrees but stiffness and pain were noted.  The examiner stated that there was no additional limitation in the range of motion upon repetitive testing due to weakness, fatigue, lack of endurance, or incoordination. 

The Veteran was again afforded a VA examination in May 2011.  During the examination, the Veteran reported spasms of the back, as well as pain and stiffness.  The examiner noted that the Veteran was able to walk normally without assistive device.  The examiner further noted that the Veteran can "handle most activities of daily living" although the Veteran reported difficulty getting out of a bath tub.  The Veteran had forward flexion to five degrees with painful motion.  There was no additional limitation of motion following repetitive testing. 

The RO used this examination report as the basis for assigning a 40 percent disability rating for the low back disorder, effective the date of the examination report.  The Board notes that the May 2011 examiner specifically stated that the Veteran's examination revealed "abnormal range of motion testing" of the lumbar spine as inconsistencies between the range of motion testing and the indirect ways of measuring lumber flexion were noted.  Moreover, the examiner specifically stated that the Veteran demonstrated no pain behavior until range of motion testing commenced.

Most recently, the Veteran was afforded a VA examination in September 2015.  The examiner diagnosed the Veteran with degenerative arthritis of the spine, intervertebral disc syndrome, spondylolisthesis and right lower extremity radiculopathy.  The Veteran reported during the examination that he was unable to do repetitive bending or lifting and activities such as shaving in the shower give him increased pain.  

Upon range of motion testing, the Veteran had forward flexion of 40 degrees, extension of 15 degrees, right lateral flexion of 20 degrees, left lateral flextion of 20 degrees, right lateral rotation of 20 degrees and left lateral rotation of 20 degrees.  The examiner noted that the abnormal range of motion contributed to functional loss because the Veteran was unable to do any prolonged sitting or standing.  The Veteran also exhibited pain on forward flexion.  

In addition, the examiner noted objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue of the back as shown by mild spasm of the lumbar musculature.  It was noted in the report that the Veteran's muscle spasm does not result in abnormal gait or abnormal spinal contour.  The examiner performed repetitive use testing with at least three repetitions, but found no additional loss of function or range of motion. 

Additional factors contributing to the Veteran's disability include disturbance of locomotion and interference with sitting and standing.  In regards to strength, the report showed that the Veteran had normal strength during bilateral hip flexion, knee extension, ankle plantar extension, ankle dorsiflexion and great toe extension.  There was no muscle atrophy noted and reflexes were deemed normal.  The Veteran did exhibit decreased light touch of the right upper anterior thigh, thigh/knee and absent sense of light touch on the lower leg/ankle and foot/toes.  Findings were normal on the left side. 

There was also a positive pain finding during the right leg straight leg raise test.  The Veteran also reported moderate constant radicular pain of the right lower extremity, mild intermittent pain of the bilateral lower extremities and moderate parethesias and/or dysesthesias and numbness of the right lower extremity.  No ankylosis was found. 

The examiner found that the Veteran has IVDS, but it has not resulted in any episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the last 12 months.  The Veteran also uses a brace and tens unit for pain control.  It was also noted that the Veteran had mild scoliosis and first degree spondylolisthesis L5-S1 as well as a thoracic vertebral fracture with loss of 50 percent or more of height.  

The Board finds the symptomatology of both the Veteran's degenerative arthritis of the spine, IVDS and spondylolisthesis are fully addressed by the rating criteria under which these disabilities are evaluated.  The predominant symptoms of pain and diminished range of motion are already wholly addressed by the relevant Diagnostic Codes, as discussed above.  Specifically, a comparison of the Veteran's level of severity and reported symptomatology with the established criteria found in the Rating Schedule, demonstrates that the criteria reasonably describe the Veteran's disability, both during normal periods and during periods of exacerbated symptoms.  Because the rating criteria reasonably describe the claimant's disability level and symptomatology for his lumbar and cervical spines, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular evaluations are, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96.  Furthermore, because the threshold step of Thun is not met, it is not necessary to consider the second step of whether the claimant has an exceptional disability picture that exhibits other related factors identified in the regulations as "governing norms," such as marked interference with employment or frequent periods of hospitalization.  22 Vet. App. at 116.  See also 38 C.F.R. § 3.321 (b)(1). 

Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's service-connected low back disorder under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Thun, 22 Vet App. at 115; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an extra-schedular rating for service-connected low back disorder, is denied.


REMAND

Although the Board sincerely regrets the additional delay, further development is necessary prior to the adjudication of the Veteran's claim of entitlement to a total disability rating based upon TDIU, due to service-connected disability.

The Veteran is currently in receipt of disability ratings of 40 percent for degenerative disc changes of the lumbar spine, a 10 percent disability rating for acquired psychiatric disability, bipolar disorder and a 10 percent disability rating for radiculopathy, right lower extremity associated with degenerative disc changes of the lumbar spine.  A combined 60 percent disability rating is in effect. 

The Veteran, accordingly, does not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16 (a).

However, 38 C.F.R. § 4.16 (b) provides that when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16 (a), such case may be considered for extra-schedular consideration in accordance with 38 C.F.R. § 3.321.

As the Board itself cannot assign an extra-schedular rating, including on the basis of TDIU, in the first instance; it must first specifically determine whether to refer a case to the Director of Compensation and Pension Service for an extra-schedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  38 C.F.R. § 4.16 (b); See also Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director determines that an extra-schedular evaluation is not warranted, does the Board then have jurisdiction to decide the extra-schedular claim on the merits.

The Veteran has argued that he can no longer work due to the pain in his back conditions.  The September 2015 VA examiner found his back condition impacted his ability to work due to decreased endurance for any prolonged sitting or standing.  He also found he would have difficulties performing tasks that require heavy or repetitive lifting, bending or twisting. 

Based upon the foregoing, the Board is required to remand the claim so that it can be referred to the Director of VA's Compensation and Pension Service for adjudication under 38 C.F.R. § 4.16 (b).  Id.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran VA Form 21-8940 and request he provide details regarding his employment history.  An appropriate period of time should be allowed for response.

2.  Then refer the Veteran's TDIU claim to the Director of Compensation and Pension Service for a determination as to whether the Veteran is entitled to TDIU on an extra-schedular basis in accordance with the provisions of 38 C.F.R. § 4.16 (b) during his period on appeal prior to April 6, 2015.  A full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue must be provided.

3.  After completing the above, and any development deemed necessary, readjudicate the Veteran's claim for a schedular and extra-schedular TDIU based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the appellant's satisfaction, provide him and his representative with a supplemental statement of the case. Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


